 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          AMAZON.COM INC,                                 CASE NO. C19-1445 MJP

11                                Plaintiff,                ORDER

12                 v.

13          JOHN DOES 1-50,

14                                Defendants.

15

16          This matter comes before the Court on Amazon.com, Inc.’s (“Amazon”) Motion to

17   Vacate Deadlines in Minute Order (Dkt. #8). Having reviewed the Complaint and the papers

18   filed in connection with this matter, the Court finds good cause to grant Amazon’s Motion. The

19   Court hereby vacates the following deadlines:

20          Deadline for FRCP 26(f) Conference                         12/9/2019

21          Initial Disclosures Pursuant to FRCP 26(a)(1)              12/16/2019

22          Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f)

23          and Local Civil Rule 26(f)                                 12/23/2019

24


     ORDER - 1
 1          Plaintiff is ORDERED to file a status report every 60 days updating the Court as to its

 2   progress in identifying the John Doe Defendants. The Court will enter an updated scheduling

 3   order after the John Doe Defendants have been identified in an amended complaint.

 4

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Dated December 9, 2019.



                                                          A
 7

 8
                                                          Marsha J. Pechman
 9                                                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
